                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

            Paul E. Owen,              )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:19-cv-00015-MR-WCM
                                       )
                 vs.                   )
                                       )
      United States of America,        )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 18, 2019 Order.

                                               November 18, 2019
